Exhibit 10.1

THIRD AMENDMENT OF LEASE

This THIRD AMENDMENT OF LEASE (this “Amendment”) is entered into this 16th day
of December, 2013, by and between GALLERIA 600, LLC (“Landlord”) and PRGX
GLOBAL, INC., a Georgia corporation formerly known as PRG-Schultz International,
Inc. (“Tenant”).

W I T N E S S E T H:

WHEREAS, Landlord and Tenant have previously entered into that certain Galleria
Atlanta Office Lease Agreement dated February 18, 2002, as amended by First
Amendment of Lease dated April 19, 2002, and as amended by Second Amendment of
Lease dated December 6, 2006 (collectively, the “Lease”), with respect to space
in Atlanta Galleria Office Tower No. 600, a multistory office building located
at 600 Galleria Parkway, Atlanta, Georgia 30339 (the “Building”), such space
(the “Premises”) being identified as 131,653 rentable square feet of space on
floors 1, 2, 3, 4, 5 and 6 of the Building;

WHEREAS, Landlord and Tenant desire to reduce the size of the Premises, to
extend the term of the Lease, and to make other modifications to the Lease, as
hereinafter set forth.

NOW THEREFORE, in consideration of Ten and No/100 Dollars ($10.00) and the
mutual covenants hereinafter set forth, Landlord and Tenant agree as follows:

1. Definitions. All capitalized terms not otherwise defined herein shall have
the respective meanings ascribed to them in the Lease.

2. Reduction to Premises. Effective as of January 1, 2015 (the “Space Reduction
Date”), the Lease is hereby amended by deleting the indented paragraph entitled
“Premises:” set forth on page 1 of the Lease (as previously amended) in its
entirety, and by inserting in lieu thereof the following new paragraph:

 

“Premises:

   Atlanta Galleria-Office Tower No. 600    600 Galleria Parkway    Atlanta,
Cobb County, Georgia    Square Feet: 57,742    Suite Numbers: 100, 200, and 300
   Floor(s):    1st (8,565 square feet)       2nd (24,540 square feet)       3rd
(24,637 square feet)”

The portion of the Premises removed pursuant to this Amendment (i.e., that
portion of the Premises which contains approximately 73,911 square feet of
rentable space and which is located on the fourth (4th), fifth (5th) and sixth
(6th) floors of the Building) is hereinafter referred to as the “Removed
Premises.”

3. Extension of Lease Term. The term of the Lease is hereby extended so that the
term of the Lease shall continue eighty four (84) months from and after
January 1, 2015 and shall end on December 31, 2021. The extension of the Lease
to include such renewal period shall be on all of the terms set forth in the
Lease, except as otherwise expressly provided in this Amendment. In
consideration



--------------------------------------------------------------------------------

of the extension provided for herein, and except as set forth in this Amendment,
all rights or options set forth in the Lease to renew or extend the term of the
Lease, if any, are hereby deleted in their entirety and shall be of no further
force or effect.

4. Rent. Effective as of January 1, 2014, the Lease is hereby amended by
deleting the second sentence (including the rent chart) of paragraph 2(a) of the
Lease (as previously amended) in its entirety, and by inserting in lieu thereof
the following new sentence:

“The annual and monthly rental shall be as follows:

 

Lease Period

   Rate Per Rentable
Square Foot      Annual Installment
of Rent      Monthly Installment
of Rent  

01/01/14 – 12/31/14

   $ 27.41       $ 3,608,608.73       $ 300,717.39   

01/01/15 – 12/31/15

   $ 22.00       $ 1,270,324.00       $ 105,860.33   

01/01/16 – 12/31/16

   $ 22.55       $ 1,302,082.10       $ 108,506.84   

01/01/17 – 12/31/17

   $ 23.11       $ 1,334,417.62       $ 111,201.47   

01/01/18 – 12/31/18

   $ 23.69       $ 1,367,907.98       $ 113,992.33   

01/01/19 – 12/31/19

   $ 24.28       $ 1,401,975.76       $ 116,831.31   

01/01/20 – 12/31/20

   $ 24.89       $ 1,437,198.38       $ 119,766.53   

01/01/21 – 12/31/21

   $ 25.51       $ 1,472,998.42       $ 122,749.87   

5. Square Footage. Effective as of the Space Reduction Date, the Lease is hereby
amended by deleting from Paragraph 2(c)(ii) of the Lease the number “131,653,”
and by inserting in lieu thereof the number “57,742.”

6. Floor Plan. Effective as of the Space Reduction Date, the Lease is hereby
amended by deleting from Exhibit “D” to the Lease the floor plans for the 4th,
5th and 6th floors of the Building.

7. Signage. Special Stipulation 7(a) of Exhibit “E” to the Lease is hereby
deleted in is entirety. Notwithstanding the provisions of Special Stipulation
7(b) of Exhibit “E” to the Lease or any other provisions of the Lease,
(a) Landlord shall have the right to grant to up to eight (8) tenants in total,
without regard to square footage leased by such tenants, the right to place
signage on the monument sign for the Building, and (b) if required to
accommodate the signage for such other tenants, Tenant’s signage on such
monument sign shall be reduced to a size comparable to the average size of the
signage of such other tenants (such reduction to be performed by Landlord’s
signage contractor at Landlord’s expense).

8. Parking. The Lease is amended by deleting paragraph 8 of the Special
Stipulation of Exhibit “E” to the Lease in its entirety, and by inserting in
lieu thereof the following sentence:

“Tenant shall have access to and use of the Building’s on-site decked parking
spaces in common with other tenants of the Building on a first come, first
served basis. Tenant’s parking spaces shall be unreserved and unassigned;
excepting, however, that three (3) of such parking spaces shall be marked as
“reserved” for Tenant at a location designated by Landlord on the first
(1st) and/or second (2nd) floor of the parking deck. Landlord shall have no
obligation to monitor or control the use of such reserved parking spaces.
Nothing herein shall prohibit Tenant from designating all or any portion of such
parking spaces for use by its subtenant, pursuant to an approved sublease
agreement.”

 

- 2 -



--------------------------------------------------------------------------------

9. Vacating Removed Premises. As of the Space Reduction Date, the Removed
Premises shall no longer be part of the Premises, and all duties, obligations,
rights and benefits of Landlord and Tenant as to the Removed Premises will
terminate; excepting, however, for any duties or obligations of Tenant arising
prior to the Space Reduction Date or which expressly survive the termination or
expiration of the Lease, which duties and obligations shall continue until
fulfilled. Tenant shall vacate the Removed Premises on or before the Space
Reduction Date and shall deliver same to Landlord in accordance with Paragraph
23(b) of the Lease. Notwithstanding the foregoing, however, Tenant may remain in
occupancy of the 4th floor of the Premises (or, if Landlord leases such space to
a third party, alternative space in the Building designated by Landlord) until
the earlier of March 31, 2015, or Tenant’s completion of alterations to the 1st
floor portion of the Premises, and in such event, all provisions of the Lease
other than the obligation to pay rent or additional rent shall apply to such 4th
floor portion of the Premises (or alternative space, if applicable) until Tenant
vacates same.

10. Base Year. Prior to the Space Reduction Date, Landlord and Tenant
acknowledge that the Base Year for Direct Operating Expenses in the Lease shall
continue to be calendar year 2003. Commencing as of the Space Reduction Date,
Landlord and Tenant acknowledge that the Base Year for Direct Operating Expenses
in the Lease shall be calendar year 2015. Notwithstanding any provision in the
Lease to the contrary, for purposes of calculating the Operating Expenses for
any given calendar year, the amount, if any, by which Controllable Expenses (as
defined in the Lease) exceed by more than five percent (5%) the amount of
Controllable Expenses in the immediately preceding calendar year (on a
cumulative, annualized basis) shall not be included in Operating Expenses for
such calendar year.

11. Improvements. Landlord shall perform certain work (the “Tenant
Improvements”) to the Premises in accordance with the Work Letter Agreement set
forth in Exhibit “A” attached hereto and made a part hereof (the “Work Letter
Agreement”). The taking of possession by Tenant shall be deemed conclusively to
establish that the Premises are in a good and satisfactory condition as of when
possession is so taken.

12. Renewal Option. Provided Tenant is not in default and as long as Tenant is
still in occupancy of the Premises, Tenant shall have one (1) option to renew
this Lease of the entire Premises for an additional five (5) year term provided
Tenant gives one hundred eighty (180) days’ prior written notice to Landlord of
Tenant’s intent to renew. The rental rate for the renewal term shall be at the
then current Building market rate. As used herein, “Building market rate” shall
have the meaning provided in the Special Stipulation 3 of Exhibit “E” to the
Lease, and to the extent that there shall be any disagreement between Landlord
and Tenant of the Building market rate, such disagreement shall be resolved in
the manner described in Special Stipulation 3 of Exhibit “E” to the Lease. All
other rights or options to renew set forth in the Lease, if any, are hereby
deleted in their entirety and shall be of no further force or effect.

13. Right of First Refusal. Provided Tenant is not in default under the Lease
beyond the expiration of any applicable notice and/or cure periods and at least
thirty six (36) months remain in the term of the Lease, Tenant shall have an
ongoing right of first refusal on space on the fourth (4th) floor of the
Building as such space becomes available (the “Expansion Space”). The right of
first refusal set forth in this Paragraph 13 shall be subject and subordinate to
the existing rights of any existing tenants in the Building and to any existing
renewals by existing tenants in any of such space. Upon receipt of written
notice from Landlord that a third party has made a bona fide offer to lease any
of the aforementioned Expansion Space, Tenant shall respond to Landlord within
seven (7) business days whether it intends to lease such space. If Tenant
indicates that it will not lease such space offered, or otherwise fails to
notify

 

- 3 -



--------------------------------------------------------------------------------

Landlord within such seven (7) business day period that Tenant will lease such
space in accordance herewith, then Landlord may proceed to lease it to another
party and Tenant shall have waived its right to lease such space at such time.
If Tenant indicates that it will lease such space offered, then Tenant and
Landlord shall execute an amendment to the Lease for such space within ten
(10) days of Tenant notifying Landlord of its intention to lease such space. The
lease of such Expansion Space by Tenant shall be on the terms set forth in such
bona fide offer; provided, however, that if the term of the lease under such
bona fide offer would commence on or before January 1, 2017, then such Expansion
Space shall be leased at the rent (including escalations) and term then existing
for the remaining Premises, and the amounts spent by Landlord for the tenant
improvements provided for in the Work Letter Agreement (as reasonably
established by Landlord) and other concessions contained in this Amendment with
respect to the remaining Premises for the extension of the Lease term provided
for herein shall be equitably and appropriately prorated, based upon such
reduction in the term for such Expansion Space as compared to the eighty four
(84) month extension of the Lease term provided for herein. For example, if
Landlord spent $6.00 per rentable square foot for the tenant improvements
provided for in the Work Letter Agreement, and if the term of the lease of the
Expansion Space is 63 months, then the amount Landlord shall be required to
contribute for tenant improvements for such Expansion Space shall be $6.00 per
rentable square foot times 63/84, or $4.50 per rentable square foot of the
Expansion Space. All other rights of first refusal, rights of first offer, or
similar rights set forth in the Lease, including, but not limited to, the
provisions of Special Stipulation 4 of Exhibit “E” of the Lease, are hereby
deleted in their entirety and shall be of no further force or effect.

14. Brokers. Tenant represents that Tenant has not engaged or worked with any
real estate brokers or agents other than Childress Klein Properties, Inc. and
Cushman & Wakefield Georgia Inc. (local broker for Swearingen Realty Group LLC)
(collectively, “Broker”) in connection with this Amendment. Tenant shall
indemnify and hold harmless Landlord and Landlord’s agents from and against any
and all claims for commissions or other compensation, and any liabilities,
damages and costs relating thereto, that may be asserted by any person or entity
other than Broker to the extent that Tenant has engaged such person or such
claim results from any action of Tenant. Landlord represents that Landlord has
not engaged or worked with any real estate brokers or agents other than Broker
in connection with this Amendment. Landlord shall indemnify and hold harmless
Tenant and Tenant’s agents from and against any and all claims for commissions
or other compensation, and any liabilities, damages and costs relating thereto
that may be asserted by any person or entity other than Broker to the extent
that Landlord has engaged such person or such claim results from any action of
Landlord. Landlord and Tenant agree that no commissions, fees or other
compensation of any kind are due and payable to Broker in connection herewith.

15. Ratification. The Lease, as amended by this Amendment, is hereby ratified
and confirmed, and each and every provision, covenant, condition, obligation,
right and power contained in and under, or existing in connection with the
Lease, as amended by this Amendment, shall continue in full force and effect.
This Amendment is not intended to, and shall not be construed to, effect a
novation, and, except as expressly provided in this Amendment, the Lease has not
been modified, amended, canceled, terminated, surrendered, superseded or
otherwise rendered of no force and effect. The Lease, as amended by this
Amendment, is enforceable against the parties hereto in accordance with its
terms.

16. Successors and Assigns. This Amendment shall bind and inure to the benefit
of the parties hereto and their respective legal representatives, successors and
assigns.

 

- 4 -



--------------------------------------------------------------------------------

17. Counterparts. This Amendment may be executed in a number of identical
counterparts, each of which for all purposes shall be deemed to be an original,
and the Lease, as amended by this Amendment, shall collectively constitute but
one agreement, fully binding upon, and enforceable against the parties hereto.
The Lease and this Amendment shall be construed together as a single instrument.

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
the day and year first above written.

 

LANDLORD: Galleria 600, LLC By:   OTR, an Ohio general partnership, its manager
  By:  

/s/ Matthew J. Vulanich

  Name:   Matthew J. Vulanich   Title:   Authorized Agent

TENANT: PRGX GLOBAL, INC., a Georgia
corporation formerly known as PRG-Schultz
International, Inc. By:  

/s/ Robert Lee

Name:   Robert Lee Title:   CFO Attest:  

/s/ Chris Hess

Name:   Chris Hess Title:   Director FP&A   (CORPORATE SEAL)

 

- 6 -



--------------------------------------------------------------------------------

EXHIBIT A

WORK LETTER AGREEMENT (TURNKEY)

 

1. MATERIALS FURNISHED BY LANDLORD

Landlord shall, using Building Standard carpet, replace the carpet on the first
(1st) floor of the Premises. Additionally, Landlord shall, using similar grade
carpet tile to the carpet tile currently in the second (2nd) and third
(3rd) floors of the Premises, replace the carpet tile in the second (2nd) and
third (3rd) floors of the Premises. At Tenant’s election, such work shall be
completed in 2014 or 2015.

In addition to the foregoing, Landlord shall cause the Premises to be improved
in a manner consistent with the preliminary plan, description of work, and
qualifications and exclusions attached hereto as Schedule A-1 and incorporated
herein. Tenant acknowledges that it has approved the preliminary items set forth
in Schedule A-1. Unless otherwise specified in Schedule A-1 hereto, all such
improvements shall be made using Building standard materials and finishes.

 

2. IMPROVEMENT COSTS TO BE PAID BY LANDLORD

Except as hereinafter provided, Landlord shall pay the cost of all improvements
to be provided by Landlord in accordance with Paragraph 1 above, including the
design costs for the preliminary plan attached hereto as Schedule A-1 and for
the final plans and specifications consistent with such preliminary plan.
Landlord’s agreement to make the improvements provided for in Paragraph 1 above
shall be in lieu of the payment by Landlord to Tenant of any tenant improvement
or similar allowance, and Landlord shall have no obligation to pay to Tenant any
such allowance. Landlord shall be entitled to retain all savings, if any, in the
cost of making the improvements provided for in Paragraph 1 above, and in no
event shall Tenant be entitled to any of such savings.

 

3. IMPROVEMENT COSTS TO BE PAID BY TENANT

Should Tenant request any improvements or alternates other than those to be
provided by Landlord in accordance with Paragraph 1 above, the costs for such
additional improvements or alternates, including but not limited to all related
design costs, shall be paid by Tenant, one half (1/2) upon commencement of the
construction and one half (1/2) upon completion of the construction. Should
Tenant request any modifications to work which has already been completed under
this work letter agreement, Tenant shall pay the costs of all such
modifications, including but not limited to all related design costs, one half
(1/2) upon commencement of the modifications and one half (1/2) upon completion
of the modifications.

 

4. APPROVAL OF FINAL PLANS AND COST

(a) Landlord and Tenant shall diligently pursue the preparation of the final
plans and specifications for the improvements to be constructed by Landlord. All
such plans and specifications including finishes shall have the approval of both
Landlord and Tenant, which approval shall not be unreasonably withheld by either
party; in addition, all plans and specifications shall have the approval of all
governmental agencies and authorities, including but not limited to, the state
and county fire marshal. Plans and specifications and a cost estimate for the
portion of the work covered thereby to be borne by Tenant, if any, shall be
approved by Landlord and Tenant no later than ninety (90) days prior to
commencement of such work, in accordance with the procedure set forth in the
following Paragraph 4(b).

 

- 7 -



--------------------------------------------------------------------------------

(b) As soon as practicable after execution of this Amendment, Tenant shall
provide Landlord with such additional information as is necessary to enable
Landlord to prepare the final plans and specifications for the improvements to
be constructed by Landlord in accordance with Paragraph 1. Thereafter, if per
the provisions of Paragraph 3 above, Tenant shall bear any of the costs of the
improvements, a cost estimate for the improvements to be paid for by Tenant
shall be prepared by Landlord and submitted to Tenant for preliminary approval.
When the final plans and specifications are approved by Landlord and Tenant,
Landlord shall obtain a quotation, and shall submit the same to Tenant for
approval as the price to be paid by Tenant to Landlord for said improvements.
Upon written approval of such price by Tenant, Landlord and Tenant shall be
deemed to have given final approval to the final plans and specifications on the
basis of which the quotation was made and Landlord shall be authorized to
proceed with the improvements of the Premises in accordance with such plans and
specifications. If Tenant disapproves such price, or fails to approve or
disapprove such price within five (5) days after submission thereof by Landlord,
Landlord shall not be obligated to proceed with any improvement of the Premises
until such time as Landlord and Tenant approve a price for Tenant’s work.

(c) Any failure by Tenant to approve or disapprove any plans and specifications,
cost estimates, or final pricing for any improvements to be constructed in
accordance with this work letter agreement, within five (5) days after receipt
thereof, shall be deemed a delay by Tenant.

 

- 8 -



--------------------------------------------------------------------------------

SCHEDULE A-1

PRELIMINARY PLAN, DESCRIPTION OF WORK,

AND QUALIFICATIONS AND EXCLUSIONS

Remove and Replace Carpet in Tenant’s premises on 1st, 2nd and 3rd Floor of
Galleria 600 using the following materials and equipment.

 

Carpet & Carpet Tile   5,800 sy Demo Existing CPT   5,800 sy Cove Base – Std 4  
7,200 lf Packing Crates   Move Furniture  

 

- 9 -